Exhibit 10.20

FOR EXECUTION
 
SUBLEASE
 
DATED AS OF JANUARY 15, 2010
 
BETWEEN
 
EPSILON DATA MANAGEMENT LLC
 
AND
 
INTERCLICK, INC.

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
1.
BASIC LEASE PROVISIONS
1
     
2.
PRIME LEASE
3
     
3.
SUBLEASE
3
     
4.
TERM
3
     
5.
POSSESSION
3
     
6.
TENANT’S USE
4
     
7.
RENT
4
     
8.
ADDITIONAL RENT
4
     
9.
TENANT’S OBLIGATIONS
4
     
10.
QUIET ENJOYMENT
6
     
11.
TENANT’S INSURANCE
6
     
12.
ASSIGNMENT OR SUBLETTING
6
     
13.
RULES
9
     
14.
REPAIRS AND COMPLIANCE
9
     
15.
FIRE OR CASUALTY OR EMINENT DOMAIN
9
     
16.
ALTERATIONS
10
     
17.
SURRENDER
10
     
18.
REMOVAL OF TENANT’S PROPERTY
11
     
19.
HOLDING OVER
11
     
20.
ENCUMBERING TITLE
11
     
21.
INDEMNITY
12
     
22.
LANDLORD’S RESERVED RIGHTS
12
     
23.
DEFAULTS
12
     
24.
REMEDIES
14
     
25.
LANDLORD’S WORK
14
     
26.
NOTICES AND CONSENTS
14
     
27.
PROVISIONS REGARDING SUBLEASE
14
     
28.
NO WAIVER; CUMULATIVE REMEDIES; EXECUTION AND DELIVERY
16
     
29.
PRIME LANDLORD’S CONSENT
18
     
30.
BROKERAGE
18
     
31.
FORCE MAJEURE
19

 
 
 

--------------------------------------------------------------------------------

 


32.
BUILDING DIRECTORY SIGNAGE
19
     
33.
REPRESENTATIONS OF TENANT
19
     
34.
SUCCESSORS AND ASSIGNS
19
     
35.
JURY TRIAL WAIVER
19
     
36.
GOVERNING LAW
19
     
37.
CONFIDENTIALITY
19
     
38.
SECURITY DEPOSIT
20
     
39.
FREIGHT ELEVATOR
21
     
40
HVAC
21

 
 
ii

--------------------------------------------------------------------------------

 
 
SUBLEASE
 
THIS SUBLEASE is made and entered into as of the 15th day of January, 2010, by
and between EPSILON DATA MANAGEMENT LLC, a ________limited liability company
(“Landlord”) and INTERCLICK, INC., a Delaware corporation (“Tenant”).
 
1.           BASIC LEASE PROVISIONS.
 
A.           Property Address: 11 West 19th Street, New York, New York.
 
B.           Tenant’s Address until the Commencement Date: 257 Park Avenue
South, Suite 602, New York, New York 10010; thereafter, the Premises; in each
instance, with a copy to: Harris Cramer LLP, 1555 Palm Beach Lakes Blvd., Suite
310 West Palm Beach, Florida 33401.
 
C.           Landlord’s Address (for notices): Epsilon Data Management LLC, 601
Edgewater Drive, Mailstop 5/M06, Wakefield, MA 01880, Attention: Senior
Director, Facilities and Real Estate – Epsilon, with copy to:  ADS Alliance Data
Systems, Inc., Attn: General Counsel, Epsilon, 17655 Waterview Parkway, Dallas,
TX  75252.
 
D.           Prime Landlord: 11 West 19th Associates LLC.
 
E.            Prime Landlord’s Address (for notices): Kaufman/Adler Realty, 450
Seventh Avenue, New York, New York 10123 and 11 West 19th Street Associates,
LLC, c/o Block Buildings LLC, 499 Seventh Avenue, 21st Floor South, New York,
New York 10018.
 
F.            Identification of Prime Lease and all amendments thereto: Lease
dated March 15, 2007 between 11 West 19th Associates LLC, as landlord, and
Epsilon Data Management LLC, as tenant.
 
G.            Sublease Term: The term beginning on the Commencement Date and
ending on the Expiration Date.
 
H.           Commencement Date: The first Business Days (as hereinafter defined)
after the last of the following three conditions have been satisfied: (i) this
Sublease shall have been executed and delivered by Landlord and Tenant, (ii)
Prime Landlord shall have consented to this Sublease, the Landlord's Work and
Additional Work, and (iii) the Substantial Completion Date (as hereinafter
defined) shall have occurred, or the date Tenant or any person claiming under or
through Tenant first occupies the Premises for the conduct of its business,
whichever occurs earlier.  The term "Business Days" means all days excluding
Saturdays, Sundays, and days observed by the New York Stock Exchange as
holidays, as such holidays observed by the New York Stock Exchange may change
from time to time. The "Rent Commencement Date" shall be the date that is ninety
(90) calendar days after the Commencement Date.

 
 

--------------------------------------------------------------------------------

 
 
I.            Expiration Date: December 31, 2017.
 
J.            Base Rent: $589,400 per annum ($49,116.66 per month) for the
period beginning on the Rent Commencement Date and ending on the day before the
first day of the thirteenth (13th) month following the month in which the Rent
Commencement Date occurs (such period is deemed to be the 1st Lease Year).  For
each twelve month period thereafter (each, a "Lease Year"), Base Rent shall
increase 2.5% annually for each Lease Year through and including the Expiration
Date as follows:
 
(i)           2nd Lease Year   $604,135 Per Annum payable $50,344.58 a month;


(ii)          3rd Lease Year   $619,238.37 Per Annum payable $51,603.20 a month;


(iii)         4th Lease Year   $634,719.33 Per Annum payable $52,893.28 a month;


(iv)         5th Lease Year   $650,587.31 Per Annum payable $54,215.61 a month;


(v)          6th Lease Year    $666,851.99 Per Annum payable $55,571.00 a month;


(vi)         7th Lease Year   $683,523.29 Per Annum payable $56,960.27 a month;
and


(vii)        8th Lease Year    $700,611.37 Per Annum payable $58,384.28 a month.
 
K.           Payee of Rent: Epsilon Data Management LLC
 
L.           Address for Payment of Rent: Epsilon Data Management LLC, 601
Edgewater Drive, Mailstop 5/MO6, Wakefield, MA 01880, Attention: Senior
Director, Facilities and Real Estate - Epsilon
 
M.          Sublease Share: thirty-three and five tenths (33.5%) percent and
Tenth Floor Share: sixty-six and five tenths (66.5%).
 
N.           Description of Premises: A portion of the tenth (10th) floor of the
Property as more fully shown on the floor plan annexed as Exhibit A.
 
O.           Security Deposit: $294,700.
 
P.            Tenant’s Use: The use described in the Prime Lease (see Section
2).
 
Q.           Broker: Newmark Knight Frank (Tenant's broker) and UGL Equis
(Landlord's broker).

 
2

--------------------------------------------------------------------------------

 
 
R.           Substantial Completion Date: The date when the work described in
Exhibit B ("Landlord's Work") shall have reached the stage, in both Landlord's
and Tenant's reasonable judgment, as shall enable Tenant to have access to the
Premises to commence Tenant’s Use (as described in Section 1(P)) and occupancy
of the Premises, which the parties in good faith project to be prior to
February  26, 2010, provided that Prime Landlord consents to Tenant taking
occupancy, if such consent is required.  The parties agree to work in good faith
to reach the Substantial Completion Date by February 26, 2010, however, neither
party shall be liable to the other if there are delays and such projected
Substantial Completion Date is not met.  Tenant acknowledges that a portion of
Landlord's Work may not be completed on the Substantial Completion Date and that
Landlord will complete Landlord's Work thereafter in accordance with Exhibit
B.  Such remaining work may include a portion of the construction, such as, for
example, construction of the handicapped accessible bathroom, and shall include
completion of minor, unfinished details of Landlord's Work, touch-ups and
similar insignificant matters to be performed by Landlord (ie., so-called
“punchlist” items).  By consenting to this Sublease, the Prime Landlord consents
to the Tenant taking occupancy of the Premises on the Substantial Completion
Date.  Notwithstanding the foregoing, in the event that Landlord's Work is
completed, except for punchlist items, then the Substantial Completion Date
shall be deemed to have occurred regardless as to whether Landlord has received
the consent of Tenant.
 
2.           PRIME LEASE.  Landlord is the tenant under a Prime Lease (the
“Prime Lease”) with the Prime Landlord identified in Section l(D), bearing the
date specified in Section l(F).  Landlord represents and warrants to Tenant that
(a) Landlord has delivered to Tenant a full and complete copy of the Prime Lease
(with certain economic provisions not relevant to this Sublease redacted), (b)
the Prime Lease is, as of the date hereof, in full force and effect, and (c) to
Landlord's knowledge, no event of default has occurred under the Prime Lease.
 
3.           SUBLEASE.  Landlord, for and in consideration of the rents herein
reserved and of the covenants and agreements herein contained on the part of the
Tenant to be performed, hereby subleases to the Tenant, and the Tenant accepts
from the Landlord, certain space described in Section 1(N) (the “Premises”) and
located in the building (the “Building”), situated on and a part of the property
(the “Property”) referred to in Section 1(A), together with the right to use
certain furniture and fixtures listed on Exhibit C.
 
4.           TERM.  Subject to Section 5, the term of this Lease (hereinafter
“Term”) shall commence on the date specified in Section 1(H) (hereinafter
“Commencement Date”).
 
The Term shall expire on the date (“Expiration Date”) specified in Section l(I),
unless sooner terminated as otherwise provided elsewhere in this Sublease.
 
5.           POSSESSION.  Landlord agrees to deliver possession of the Premises
on or before the date specified in Section l(H) upon Substantial Completion of
Landlord's Work and otherwise in substantially their condition as of the
execution and delivery hereof, reasonable wear and tear excepted; that is to
say, AS IS, and except further that Landlord shall deliver the Premises vacant
and broom clean (except for construction equipment and construction supplies
needed to complete Landlord's Work), with the furniture, fixtures, appliances,
electronic monitors and screens and fitness equipment ("FF&E") listed on Exhibit
C.  Landlord represents that to the best of its knowledge the Premises as
configured on the date hereof complies with the requirements of the Americans
with Disabilities Act.  In the event that the Premises needs to be altered in
order for the Premises to comply with the Americans with Disabilities Act upon
completion of Landlord's Work, the Landlord shall, at its sole cost, promptly
make such necessary alterations.  In the event that Tenant makes any Alterations
to the Premises after the Commencement Date, then Tenant shall be responsible to
comply with the Americans with Disabilities Act with respect to such
Alterations.
 
 
3

--------------------------------------------------------------------------------

 
 
6.           TENANT’S USE.  The Premises shall be used and occupied only for the
Tenant’s Use set forth in Section l(P).
 
7.           RENT. Beginning on the Rent Commencement Date, Tenant agrees to pay
the Base Rent set forth in Section I(J) to the Payee specified in Section l(K),
at the address specified in Section I(L), or to such other payee or at such
other address as may be designated by notice in writing from Landlord to Tenant,
without prior demand therefor and without any deduction whatsoever.  Base Rent
shall be paid in equal monthly installments in advance on the first day of each
month of the Term, except that the first installment of Base Rent shall be paid
by Tenant to Landlord upon execution of this Sublease by Tenant.  Base Rent
shall be pro-rated for partial months at the beginning and end of the Term.  All
charges, costs and sums required to be paid by Tenant to Landlord under this
Sublease in addition to Base Rent shall be deemed “Additional Rent”, and Base
Rent and Additional Rent shall hereinafter collectively be referred to as
“Rent”.  Tenant’s covenant to pay Rent shall be independent of every other
covenant in this Lease.  If Rent is not paid when due, Tenant shall pay,
relative to the delinquent payment, a late charge equal to two percent (2%) of
the unpaid amount.
 
8.           ADDITIONAL RENT.  If and to the extent that Landlord is obligated
to pay additional rent under Section 52 of the Prime Lease, Tenant shall pay to
Landlord the percentage of such additional rent (to the extent such additional
rent is attributable to events occurring during the term of this Sublease) which
is set forth in Section I(M) as the Sublease Share.  Notwithstanding the
foregoing, for purposes of this Section 8, additional rent due under Section 52
of the Prime Lease shall be computed as if the "base tax year" was the year from
January 1, 2010 through December 31, 2010.  In addition, Tenant shall pay
additional rent due from Landlord to Prime Landlord under the Prime Lease
arising as a result of the acts or failure to act of Tenant (other than for an
escalation due to increases in operating expenses).  For example, if Tenant
fails to make repairs in the Premises that are Tenant's obligation hereunder and
Landlord is charged additional rent under Section 4 of the Prime Lease to cover
expenses incurred by Prime Landlord, then Tenant shall be liable to Landlord
hereunder for such expenses as additional rent.  Each such payment shall be due
from Tenant to Landlord five (5) Business Days following Tenant's receipt of
written notice from Landlord’s that payment of such additional rent is due to
the Prime Landlord.
 
9.           TENANT’S OBLIGATIONS.  Tenant shall be responsible for, and shall
pay the following:

 
4

--------------------------------------------------------------------------------

 
 
A.           All utility consumption costs, including without limitation,
electric costs pursuant to the electricity rider annexed to the Prime Lease and
other charges incurred in connection with lighting, and providing electrical
power to the Premises.  Tenant acknowledges that if electricity is furnished to
the Premises on a "submetering" basis or an "unmetered" basis as set forth in
the electricity rider annexed to the Prime Lease, the utility consumption costs
will be in excess of the actual costs incurred by the "Meter Company" to the
extent and on the terms set forth in the electricity rider annexed to the Prime
Lease.  In the event that electric consumption costs are measured by submeter(s)
that measures consumption in the Premises and all or any portion of Landlord's
Premises, then Tenant shall pay to Landlord, as additional rent, Tenant's share
of electrical costs.  Tenant's share of such electrical costs shall be the Tenth
Floor Share if the submeter(s) measures consumption on the tenth floor only or
the Sublease Share if the submeter(s) measures consumption in the Premises and
all of Landlord's premises.  Tenant shall hold Landlord harmless from all costs
or expenses Landlord may incur from Tenant’s failure to pay utility bills or to
perform any of its obligations with respect to the purchase of utilities.
 
B.           All maintenance, repairs and replacements as to the Premises and
its equipment, to the extent Landlord is obligated to perform the same under the
Prime Lease.
 
C.           All FF&E presently in the Premises and listed on Exhibit A annexed
hereto shall remain in the Premises for Tenant's use during the Term at no
additional cost to Tenant. Tenant shall maintain such FF&E during the Term
hereof at Tenant's expense, and shall re-deliver such FF&E to Landlord at the
end of the Term in good condition, reasonable wear and tear excepted.
 
D.           Tenant's share of expenses incurred by Landlord to retain a
cleaning contractor to clean and remove all rubbish and refuse from the Premises
and the premises rented by Landlord under the Prime Lease.  Tenant acknowledges
that it has received a copy of the existing cleaning contract between Landlord
and Murray Hill Office Maintenance, Inc. for cleaning services covering the
Premises and the Landlord's entire premises.  Tenant's share of such cleaning
expenses shall be additional rent hereunder and shall be the Sublease Share
unless cleaning and removing rubbish from either Landlord's premises or the
Premises takes a disproportionate portion of the cleaning contractor's time and
expense, in which event the parties shall equitably apportion the
expense.  Tenant shall pay all of the costs attributable to any special or
additional cleaning services requested by Tenant above the regularly scheduled
services set forth in Landlord's then current cleaning contract.
 
E.           Tenant acknowledges that the Premises and the Landlord's premises
use air-conditioning unit(s) that were supplied by Prime Landlord pursuant to
Sections 42A(i) and 71 of the Prime Lease.  Tenant shall pay to Landlord, as
additional rent, the Tenth Floor Share of the portion of costs allocated to the
tenth floor to maintain and perform routine repairs on the air-conditioning
unit(s) and Landlord shall be responsible, at its sole cost, to perform major
repairs and replacements to the air-conditioning unit(s) and to insure the
unit(s).  Landlord shall maintain an air-conditioning service contract with an
air-conditioning service company approved by Prime Landlord for the term of this
Sublease and Tenant shall pay the Tenth Floor Share of the cost of such
maintenance contract allocated to the tenth floor as additional rent
hereunder.  Landlord represents that the air-conditioning system shall be in
working order as of the Commencement Date and the Rent Commencement Date.

 
5

--------------------------------------------------------------------------------

 
 
10.         QUIET ENJOYMENT.  Landlord represents that it has full power and
authority to enter into this Sublease, subject to the consent of the Prime
Landlord, if required under the Prime Lease.  So long as Tenant is not in
default in the performance of its covenants and agreements in this Sublease,
Tenant’s quiet and peaceable enjoyment of the Premises shall not be disturbed or
interfered with by Landlord, or by any person claiming by, through, or under
Landlord.
 
11.         TENANT’S INSURANCE.  Tenant shall procure and maintain, at its own
cost and expense, such liability insurance as is required to be carried by
Landlord under the Prime Lease, naming Landlord, as well as Prime Landlord and
all other parties whom Landlord is required to name as additional insured
parties under the Prime Lease, in the manner required therein and such property
insurance as is required to be carried by Landlord under the Prime Lease to the
extent such property insurance pertains to the Premises.  If the Prime Lease
requires Landlord to insure leasehold improvements or alterations, then Tenant
shall insure such leasehold improvements which are located in the Premises, as
well as alterations in the Premises made by Tenant.  Tenant shall furnish to
Landlord a certificate of Tenant’s insurance required hereunder upon request if
required to obtain the consent of Prime Landlord to this Sublease and in any
event prior to Tenant’s taking possession of the Premises.  Each party hereby
waives claims against the other for property damage provided such waiver shall
not invalidate the waiving party’s property insurance; each party shall attempt
to obtain from its insurance carrier a waiver of its right of
subrogation.  Tenant hereby waives claims against Prime Landlord and Landlord
for property damage to the Premises or its contents if and to the extent that
Landlord waives such claims against Prime Landlord under the Prime
Lease.  Tenant agrees to obtain, for the benefit of Prime Landlord and Landlord,
such waivers of subrogation rights from its insurer as are required of Landlord
under the Prime Lease.
 
12.         ASSIGNMENT OR SUBLETTING.
 
 
A.           Tenant shall not without the consent of Landlord and Prime Landlord
(i) assign, convey or mortgage this Sublease or any interest under it; (ii)
allow any transfer thereof or any lien upon Tenant’s interest by operation of
law; (iii) further sublet the Premises or any part thereof; or (iv) permit the
occupancy of the Premises or any part thereof by anyone other than Tenant.  The
sale, assignment or other transfer of 50% or more of the ownership interests in
Tenant, directly or indirectly, whether in one transaction or in the aggregate,
shall be deemed to be an assignment of this Sublease.  If Tenant desires to
assign its interest in this Sublease, or further sublet all or part of the
Premises, then Tenant shall submit a written request to Landlord accompanied by
such financial and other information concerning the proposed assignee or
subtenant, and the terms of the assignment or further sublease, as Landlord may
reasonably request.  If Landlord consents thereto, Landlord shall use reasonable
efforts to obtain the consent of Prime Landlord if such consent is required to
be obtained under the Prime Lease, and Landlord shall deliver to Prime Landlord
any information that Tenant submits in connection with its proposal to assign or
sublet.  Any cost of obtaining Prime Landlord’s consent shall be borne by
Tenant.  The consent of Landlord shall not be unreasonably withheld, conditioned
or delayed to an assignment of this Sublease or to a further sublease of the
entire Premises provided that:

 
6

--------------------------------------------------------------------------------

 
 
(a)           In the reasonable judgment of Landlord, the proposed subtenant or
assignee, as the case may be, has adequate financial net worth and credit,
considering the responsibilities involved;
 
(b)           The purposes for which the proposed subtenant or assignee intends
to use the Premises shall conform to the use permitted hereunder;
 
(c)           This Sublease shall be in full force and effect at the time
Landlord's consent to such subletting or assignment is requested and at the
commencement of the term of any proposed sublease;
 
(d)           Tenant shall reimburse Landlord for any reasonable costs that may
be incurred by Landlord in connection with such sublease or assignment;
 
(e)           The proposed subtenant or assignee shall not be entitled to
diplomatic or sovereign immunity and shall be subject to the service of process
in and the jurisdiction of the courts of New York State;
 
(f)           A proposed assignment shall confirm, without amendment, the terms
of this Sublease and a proposed sublease shall be subject and subordinate to
this Sublease and the Prime Lease.
 
B.           No permitted assignment shall be effective and no permitted
sublease shall commence unless and until any default by Tenant hereunder shall
have been cured.  No permitted assignment or subletting shall relieve Tenant
from Tenant’s obligations and agreements hereunder and Tenant shall continue to
be liable as a principal and not as a guarantor or surety to the same extent as
though no assignment or subletting had been made.
 
C.           The consent of Landlord or Prime Landlord to an assignment or a
subletting shall not relieve Tenant from its obligation to obtain the express
consent in writing of Landlord and Prime Landlord to any other assignment or
subletting.
 
D.           If Tenant's interest in this Sublease is assigned, or if the
Premises or any part thereof is sublet or occupied by anyone other than Tenant,
Landlord may collect rent from the assignee, subtenant or occupant and apply the
rent amount collected to the Base Rent and all Additional Rent herein reserved,
but no such assignment, subletting, occupancy or collection shall be deemed a
waiver of the provisions of this Section 12 or of any default hereunder or the
acceptance of the assignee, subtenant or occupant as tenant, or a release of any
of the covenants, conditions, terms and provisions on the part of Tenant to be
performed or observed.
 
 
7

--------------------------------------------------------------------------------

 
 
E.           If Tenant sub-sublets any portion of the Premises to a person in a
transaction for which Landlord’s consent is required, Landlord shall be entitled
to and Tenant shall pay to Landlord, as Additional Rent (the “Sub-Sublease
Additional Rent”), a sum equal to fifty (50%) percent of any rents, additional
charges and other consideration payable and paid under the sub-sublease to
Tenant by the sub-subtenant in excess of the Base Rent and Additional Rent
accruing during the term of the sub-sublease in respect of the sub-subleased
space (at the rate per square foot payable by Tenant under this Sublease)
pursuant to the terms of this Sublease (including, but not limited to, sums paid
for the sale or rental of Tenant’s property and alterations less, in the case of
a sale thereof, the then net unamortized or underappreciated cost thereof
determined on the basis of Tenant’s federal income tax or federal information
returns) after first deducting from such rents, additional charges and other
consideration, the actual, out-of-pocket expenses reasonably incurred by Tenant
in connection with such sub-sublease on account of brokerage commissions,
advertising and marketing expenses, legal fees, work contributions and the cost
of work performed by Tenant to prepare the Premises for the sub-subtenant’s
occupancy, all amortized on a straight-line basis over the term of the
sub-sublease.  Such Sub-Sublease Additional Rent shall be payable as and when
received by Tenant.  Notwithstanding the foregoing, if Prime Landlord exercises
its right to collect 50% of net profits on the sub-sublease pursuant to Section
77D)6) of the Prime Lease, then Landlord shall not be entitled to collect any
Sub-Sublease Additional Rent pursuant to this Section 12.E.
 
F.           If Tenant shall assign this Sublease to a person in a transaction
for which Landlord’s consent is required, Landlord shall be entitled to and
Tenant shall pay to Landlord, as Additional Rent, an amount equal to fifty (50%)
percent of all sums and other consideration paid to Tenant by the assignee for
or by reason of such assignment (including, but not limited to, sums paid for
the sale or rental of Tenant’s property and alterations less, in the case of a
sale thereof, the then net unamortized or underappreciated cost thereof
determined on the basis of Tenant’s federal income tax or federal information
returns) after first deducting from such sums and other consideration the
actual, out-of-pocket expenses reasonably incurred by Tenant in connection with
such assignment and obtaining Landlord’s consent to such assignment, including,
without limitation, on account of brokerage commissions, advertising and
marketing expenses, legal fees, work contributions and the cost of work
performed by Tenant to prepare the Premises for the assignee’s occupancy.  Such
Additional Rent shall be payable as and when received by Tenant from the
assignee.

 
8

--------------------------------------------------------------------------------

 
 
G.           Notwithstanding anything contained herein to the contrary, subject
to the terms of the Prime Lease and the provisions in this Section 12(G), Tenant
may, without Landlord's consent, but upon ten (10) days prior written notice to
Landlord, assign or transfer its entire interest in this Lease or sublease all
of the Premises or permit the use thereof to any of the following: (a) a
corporation or partnership or other entity into which or with which Tenant is
merged or consolidated, provided that by operation of law or by effective
provisions contained in the instruments of merger or consolidation, the
liabilities of the entities participating in such merger or consolidation are
assumed by the entity surviving such merger or consolidation, or (b) an entity
which is purchaser of all or substantially all of Tenant's assets (provided such
purchaser shall have assumed all or substantially all of Tenant's liabilities),
or (c) any entity controlled by, controlling or under common control with Tenant
(provided that such affiliate shall have assumed all or substantially all of
Tenant's liabiities) (each, a "Permitted Transferee"), provided that this
Sublease shall be in full force and effect, and provided that the merger,
consolidation, acquisition or transfer is for a good business purpose and not
principally for the purpose of transferring the leasehold estate created hereby,
and provided that, immediately after giving effect to any such merger or
consolidation, acquisition or transfer, the Permitted Transferee shall have a
net worth, annual income and cash flow, as determined in accordance with
generally accepted accounting principles, at least equal to the net worth,
annual income and cash flow, similarly determined, of Tenant immediately prior
to such event.  When Tenant delivers notice to Landlord, Tenant also shall
deliver to Landlord the current financial statements of Tenant and such
Permitted Transferee and pro forma financial statements after giving effect to
such transaction, certified by an independent certified public
accountant.  Within ten (10) days after such transfer, Tenant shall deliver to
Landlord a duplicate original instrument of assignment and assumption in form
and substance reasonably satisfactory to Landlord.
 
13.           RULES.  Tenant agrees to comply with all rules and regulations
that Prime Landlord has made or may hereafter from time to time make for the
Building.  Landlord shall not be liable in any way for damage caused by the
non-observance by any of the other tenants of such similar covenants in their
leases or of such rules and regulations.
 
14.           REPAIRS AND COMPLIANCE.  Upon receipt of written notice from
Landlord, Tenant shall promptly pay for the repairs set forth in Section 9(B)
hereof and Tenant shall, at Tenant’s own expense, comply with all laws and
ordinances, and all orders, rules and regulations of all governmental
authorities and of all insurance bodies and their fire prevention engineers at
any time in force, applicable to the Premises or to Tenant’s use or occupancy
thereof.
 
15.           FIRE OR CASUALTY OR EMINENT DOMAIN.  In the event of a fire or
other casualty affecting the Building or the Premises, or of a taking of all or
a part of the Building or Premises under the power of eminent domain, Tenant
shall promptly notify Landlord thereof in writing.  In the event Landlord
receives a rent abatement under the Prime Lease as a result of a fire or other
casualty or as a result of a taking under the power of eminent domain, then
Tenant shall be entitled to the Sublease Share of such rent abatement unless the
effect on the Premises of such fire or other casualty or such taking shall be
substantially disproportionate to the amount of the abatement, in which event
the parties shall equitably adjust the abatement as between themselves, based on
the relative impact of the fire or other casualty, or the taking, as the case
may be.  To the extent the Prime Lease gives Landlord the right to terminate the
Prime Lease in the event of damage or destruction to the Building or the
Premises or a taking of all or part thereof by eminent domain, Landlord may, in
its sole discretion, exercise any such right and shall notify Tenant of such
exercise, in which case this Sublease shall terminate one day prior to the date
of termination of the Prime Lease.  In the event of a fire or casualty in the
Premises, neither Landlord nor Prime Landlord shall be obligated to repair any
damage to Tenant's furniture and/or fixtures or equipment as provided in Section
9 of the Prime Lease.  The provisions of Section 9 of the Prime Lease with
respect to waiver of subrogation shall apply to Landlord and Tenant.  If the
Premises is materially damaged and cannot reasonably be made tenantable within
three hundred (300) days from the date of damage, then regardless of anything in
this Sublease to the contrary, Tenant shall have the right to terminate this
Sublease by giving written notice to Landlord of such election within twenty
(20) days after such damage, provided, however, that if such damage occurs
during the last twelve (12) months of the term of this Sublease, the Sublease
shall automatically terminate as if the date of such damage was the Expiration
Date hereunder.
 
 
9

--------------------------------------------------------------------------------

 
 
16.           ALTERATIONS.  Tenant shall not make any alterations in or
additions to the Premises (“Alterations”) without the prior written consent of
Landlord and Prime Landlord (if required).  If Landlord consents to any proposed
Alteration, Landlord shall use reasonable efforts to obtain the consent of Prime
Landlord, if such consent is required under the Prime Lease.  If Alterations by
Tenant are permitted or consented to as aforesaid, Tenant shall comply with all
of the covenants of Landlord contained in the Prime Lease pertaining to the
performance of such Alterations.  In addition, except for the Landlord's Work
and the Additional Work, Tenant shall indemnify, defend and hold harmless
Landlord against liability, loss, cost, damage, liens and expense imposed on
Landlord arising out of the performance of Alterations by Tenant, including,
without limitation, any costs charged by Prime Landlord for the review and
approval of any proposed Alteration.  All Alterations, other than the Landlord's
Work, shall be at the sole cost and expense of Tenant.
 
17.           SURRENDER.  Upon the expiration of this Sublease, or upon the
termination of the Sublease or of the Tenant’s right to possession of the
Premises, Tenant will at once surrender and deliver up the Premises, together
with all improvements thereon, to Landlord in good condition and repair,
reasonable wear and tear excepted; conditions existing because of Tenant’s
failure to perform maintenance, repairs or replacements as required of Tenant
under this Sublease shall not be deemed “reasonable wear and tear”.  Said
improvements shall include the furniture and fixtures set forth on Exhibit C
annexed hereto, all plumbing, lighting, electrical, heating, cooling and
ventilating fixtures and equipment and other articles of personal property used
in the operation of the Premises (as distinguished from operations incident to
the business of Tenant).  Tenant shall surrender to Landlord all keys, security
codes and the like to the Premises and make known to Landlord the explanation of
all combination locks which Tenant is permitted to leave on the Premises.  All
Alterations in or upon the Premises made by Tenant shall become a part of and
shall remain upon the Premises upon such termination without compensation,
allowance or credit to Tenant; provided, however, that Landlord shall have the
right to require Tenant to remove any Alterations made by Tenant, or portion
thereof.  Said right shall be exercisable by Landlord’s giving written notice
thereof to Tenant on or before thirty (30) days prior to such expiration or on
or before twenty (20) days after such termination.  Tenant shall also remove any
Alterations made by Tenant, or portion thereof, which Prime Landlord may require
Landlord to remove, pursuant to the terms of the Prime Lease.  In any such
event, Tenant shall restore the Premises to their condition prior to the making
of such Alteration, repairing any damage occasioned by such removal or
restoration.  If Landlord or Prime Landlord requires removal of any Alteration
made by Tenant, or a portion thereof, and Tenant does not make such removal in
accordance with this Section, Landlord may remove the same (and repair any
damage occasion thereby), and dispose thereof, or at its election, deliver the
same to any other place of business of Tenant, or warehouse the same.  Tenant
shall pay the costs of such removal, repair, delivery and warehousing on
demand.  As between Landlord and Tenant, Tenant shall not be required to remove
any Alterations performed by Landlord prior to the Commencement
Date.  Notwithstanding anything contained herein to the contrary, Alterations
made by the Tenant shall not include the Landlord's Work.
 
 
10

--------------------------------------------------------------------------------

 
 
18.           REMOVAL OF TENANT’S PROPERTY.  Upon the expiration of this
Sublease, Tenant shall remove Tenant’s articles of personal property incident to
Tenant’s business (“Trade Fixtures”), which shall not include the furniture and
fixtures set forth on Exhibit C annexed hereto; provided, however, that Tenant
shall repair any injury or damage to the Premises or Building which may result
from such removal, and shall restore the Premises to the same condition as prior
to the installation thereof.  If Tenant does not remove Tenant’s Trade Fixtures
from the Premises prior to the expiration or earlier termination of the Term,
Landlord may, at its option, remove the same (and repair any damage occasioned
thereby and restore the Premises as aforesaid) and dispose thereof or deliver
the same to any other place of business of Tenant, or warehouse the same, and
Tenant shall pay the cost of such removal, repair, restoration, delivery or
warehousing to Landlord on demand, which cost shall be Additional Rent under
this Sublease, or Landlord may treat said Trade Fixtures as having been conveyed
to Landlord with this Lease as a Bill of Sale, without further payment or credit
by Landlord to Tenant.
 
19.           HOLDING OVER.  Tenant shall have no right to occupy the Premises
or any portion thereof after the Expiration Date or after termination of this
Sublease or of Tenant’s right to possession in consequence of an Event of
Default hereunder.  In the event Tenant or any party claiming by, through or
under Tenant holds over, Landlord may exercise any and all remedies available to
it at law or in equity to recover possession of the Premises, and to recover
damages, including without limitation, damages payable by Landlord to Prime
Landlord by reason of such holdover.  In addition, for each and every month or
partial month that Tenant or any party claiming by, through or under Tenant
remains in occupancy of all or any portion of the Premises after the expiration
of this Sublease or after termination of this Sublease or Tenant’s right to
possession, Tenant shall pay, as minimum damages and not as a penalty, monthly
rental at a rate equal to double the rate of Base Rent and Additional Rent
payable by Tenant hereunder immediately prior to the expiration or other
termination of this Sublease or of Tenant’s right to possession.  The acceptance
by Landlord of any lesser sum shall be construed as payment on account and not
in satisfaction of damages for such holding over.  Notwithstanding anything
contained herein to the contrary, Tenant's liability under this Section 19 shall
not exceed the amount due by Landlord to Prime Landlord under the Prime Lease as
a result of Tenant holding over.

 
20.           ENCUMBERING TITLE.  Tenant shall not do any act which shall in any
way encumber the title of Prime Landlord in and to the Building or the Property,
nor shall the interest or estate of Prime Landlord or Landlord be in any way
subject to any claim by way of lien or encumbrance, whether by operation of law
by virtue of any express or implied contract by Tenant, or by reason of any
other act or omission of Tenant.  Any claim to, or lien upon, the Premises, the
Building or the Property arising from any act or omission of Tenant shall accrue
only against the subleasehold estate of Tenant and shall be subject and
subordinate to the paramount title and rights of Prime Landlord in and to the
Building and the Property and the interest of Landlord in the premises leased
pursuant to the Prime Lease.  Without limiting the generality of the foregoing,
Tenant shall not permit the Premises, the Building or the Property to become
subject to any mechanics’, laborers, or materialmen’s lien on account of labor
or material furnished to Tenant or claimed to have been furnished to Tenant in
connection with work of any character performed or claimed to have been
performed on the Premises by, or at the direction or sufferance of, Tenant.  If
any such lien is filed against the Premises, the Building or the Property on
which it is situated, Tenant shall cause the same to be discharged, by payment,
bonding or otherwise, within thirty (30) days after the filing thereof, and
shall indemnify and hold harmless Landlord and Prime Landlord with respect to
any costs, expenses (including reasonable attorneys' fees and expenses), losses,
damages and liabilities in connection therewith.  Landlord shall give Tenant
notice of any such lien upon receiving notice thereof.  If Tenant fails to have
any such lien discharged as provided above, Landlord may take any actions it
deems appropriate to have such lien discharged, including, without limitation,
payment of any sums claimed to be due, and Tenant shall reimburse Landlord on
demand for any such sums expended by Landlord, all of which amounts shall be
Additional Rent under this Sublease.  This Section 20 shall not apply to the
Landlord's Work and/or the Additional Work.
 
11

--------------------------------------------------------------------------------


 
21.           INDEMNITY.  Tenant agrees to indemnify Landlord and Landlord's
members, managers, officers, employees, affiliates, agents and contractors
(collectively, "Landlord Indemnified Parties") and hold Landlord Indemnified
Parties harmless from all losses, damages, liabilities and expenses which any
Landlord Indemnified Party may incur, or for which any Landlord Indemnified
Party may be liable to Prime Landlord or any other party specified in the Prime
Lease, arising from the acts or omissions of Tenant which are the subject matter
of any indemnity or hold harmless of Landlord to Prime Landlord under the Prime
Lease and for which Tenant has an obligation to perform or refrain from under
this Sublease.
 
22.           LANDLORD’S RESERVED RIGHTS.  Landlord reserves the right, on
reasonable prior notice, to inspect the Premises, or to exhibit the Premises to
such persons and under such conditions as set forth in Section 13 of the Prime
Lease, provided that references to "Owner" in Section 13 shall be deemed to
refer to both Prime Landlord and Landlord; provided, however that Landlord shall
use reasonable efforts (but without the obligation to employ overtime labor) not
to unreasonably disrupt Tenant's business operations in the Premises.
 
23.           DEFAULTS.  Tenant further agrees that any one or more of the
following events shall be considered Events of Default as said term is used
herein, that is to say, if:
 
A.           Tenant shall be adjudged an involuntary bankrupt, or a decree or
order approving, as properly filed, a petition or answer filed against Tenant
asking reorganization of Tenant under the Federal bankruptcy laws as now or
hereafter amended, or under the laws of any State, shall be entered, and any
such decree or judgment or order shall not have been vacated or stayed or set
aside within sixty (60) days from the date of the entry or granting thereof; or
 
B.           Tenant shall file, or admit the jurisdiction of the court and the
material allegations contained in, any petition in bankruptcy, or any petition
pursuant or purporting to be pursuant to the Federal bankruptcy laws now or
hereafter amended, or Tenant shall institute any proceedings for relief of
Tenant under any bankruptcy or insolvency laws or any laws relating to the
relief of debtors, readjustment of indebtedness, reorganization, arrangements,
composition or extension; or
 
12

--------------------------------------------------------------------------------


 
C.           Tenant shall make any assignment for the benefit of creditors or
shall apply for or consent to the appointment of a receiver for Tenant or any of
the property of Tenant; or
 
D.           Tenant shall admit in writing its inability to pay its debts as
they become due; or
 
E.           The Premises are levied on by any revenue officer or similar
officer based on the acts or omissions of Tenant or any person claiming by,
through or under Tenant; which such levy is not removed within thirty (30) days
from the date such levy was filed; or
 
F.           A decree or order appointing a receiver of the property of Tenant
shall be made and such decree or order shall not have been vacated, stayed or
set aside within sixty (60) days from the date of entry or granting thereof; or
 
G.           Tenant shall abandon the Premises during the Term hereof; or
 
H.           Tenant shall default in any payment of Rent required to be made by
Tenant hereunder when due as herein provided and such default shall continue for
ten (10) days after notice thereof in writing to Tenant; or
 
I.           Tenant shall default in securing insurance or in providing evidence
of insurance as set forth in Section 11 of this Sublease or shall default with
respect to lien claims as set forth in Section 20 of this Sublease and either
such default shall continue for five (5) days after notice thereof in writing to
Tenant; or
 
J.           Tenant shall, by its act or omission to act, cause a default under
the Prime Lease and such default shall not be cured within the time, if any
permitted for such cure under the Prime Lease, less five (5) days; or
 
K.           A violation of any provision of Section 12 of this Sublease shall
occur; or
 
L.           Tenant shall default in any of the other covenants and agreements
herein contained to be kept, observed and performed by Tenant, and such default
shall continue for thirty (30) days after notice thereof in writing to Tenant;
provided, however, if such default or omission shall be of such a nature that
the same cannot, with due diligence, be completely cured or remedied within said
thirty (30) day period, and Tenant shall commence to cure the same within said
thirty (30) day period, then the thirty (30) day period shall be extended to the
earlier of (i) ninety (90) days following said notice, or (ii) the number of
days Landlord has to cure the default under the Prime Lease, provided that
Tenant uses commercially reasonable diligence in attempting to correct such
default.
 
13

--------------------------------------------------------------------------------


 
24.           REMEDIES.  Upon the occurrence of any one or more Events of
Default, Landlord may exercise any remedy against Tenant which Prime Landlord
may exercise for default by Landlord under the Prime Lease and any remedy
available at law or equity for a breach of this Sublease.

25.           LANDLORD’S WORK. Subject to obtaining the consent of the Prime
Landlord, Landlord shall complete Landlord’s Work, as described in the Work
Agreement annexed as Exhibit B to this Lease.  Notwithstanding any markings on
the drawing of the Premises annexed as Exhibit B-1, Landlord's Work shall not
include providing any furniture or data ports in the reception area of the
Premises or any security hardware that is not installed as of the date
hereof.  In addition to performing Landlord's Work, Landlord shall program its
card-key access system to provide access to the Premises that is independent of
access to Landlord's premises and provide Tenant with a supply of card-keys for
its current employees plus an additional 24 card-keys at no cost.  In the event
that Tenant requires additional card-keys during the Term, Tenant shall pay to
Landlord the charge that Landlord pays to its supplier for such card-keys, which
is currently $5.00 per card-key.  Landlord shall have no liability for any
failure of its card-key access system to work properly or to deter unauthorized
entry into the Premises.  Landlord shall maintain a card-key access system
throughout the Term, unless otherwise agreed to in writing by the Tenant.
 
26.           NOTICES AND CONSENTS.  All notices, demands, requests, consents or
approvals which may or are required to be given by either party to the other
shall be in writing and shall be deemed given when received or refused if sent
by United States registered or certified mail, postage prepaid, return receipt
requested or if sent by overnight commercial courier service (a) if to Tenant,
addressed to Tenant at the address specified in Section 1(B) or at such other
place as Tenant may from time to time designate by notice in writing to Landlord
or (b) if for Landlord, addressed to Landlord at the address specified in
Section 1(C) or at such other place as Landlord may from time to time designate
by notice in writing to Tenant.  Each party agrees promptly to deliver a copy of
each notice, demand, request, consent or approval from such party to Prime
Landlord related to this Sublease or the Premises and promptly to deliver to the
other party a copy of any notice, demand, request, consent or approval received
from Prime Landlord related to this Sublease or the Premises.  Such copies shall
be delivered by national overnight commercial courier.  Notices may be delivered
on behalf of the parties by their respective attorneys.
 
27.           PROVISIONS REGARDING SUBLEASE.  This Sublease and all the rights
of parties hereunder are subject and subordinate to the Prime Lease and any
instrument to which the Prime Lease is subordinate and any instrument to which
the Prime Lease is subordinate.  Tenant agrees that it will not, by its act or
omission to act, cause a default under the Prime Lease.  In furtherance of the
foregoing, the parties hereby confirm, each to the other, that it is not
practical in this Sublease agreement to enumerate all of the rights and
obligations of the various parties under the Prime Lease and specifically to
allocate those rights and obligations in this Sublease agreement.  Accordingly,
in order to afford to Tenant the benefits of this Sublease and of those
provisions of the Prime Lease which by their nature are intended to benefit the
party in possession of the Premises, and in order to protect Landlord against a
default by Tenant which might cause a default or event of default by Landlord
under the Prime Lease:
 
14

--------------------------------------------------------------------------------


 
A.           Provided Tenant shall timely pay all Rent when and as due under
this Sublease, Landlord shall pay, when and as due, all base rent, additional
rental and other charges payable by Landlord to Prime Landlord under the Prime
Lease;
 
B.           Except as otherwise expressly provided herein, Landlord shall
perform its covenants and obligations under the Prime Lease which do not require
for their performance possession of the Premises and which are not otherwise to
be performed hereunder by Tenant on behalf of Landlord.
 
C.           Except as otherwise expressly provided herein, Tenant shall perform
all affirmative covenants and shall refrain from performing any act which is
prohibited by the negative covenants of the Prime Lease, where the obligation to
perform or refrain from performing is by its nature imposed upon the party in
possession of the Premises.  If practicable, Tenant shall perform affirmative
covenants that it is obligated to perform pursuant to this Sublease, which are
also covenants of Landlord under the Prime Lease, at least five (5) days prior
to the date when Landlord’s performance is required under the Prime
Lease.  Landlord shall have the right to enter the Premises to cure any default
by Tenant under this Section and Tenant shall reimburse Landlord on demand for
any costs and expenses, including, without limitation, reasonable attorneys'
fees and expenses, incurred by Landlord in connection with any such entry and
cure.
 
D.           Except as otherwise provided in this Sublease, Landlord hereby
grants to Tenant the right to receive all of the services and benefits with
respect to the Premises which are to be provided by Prime Landlord under the
Prime Lease for the benefit of an occupant of the Premises.  Landlord shall have
no duty to perform any obligations of Prime Landlord.  For example, Landlord
shall not be required to provide the services or repairs which the Prime
Landlord is required to provide under the Prime Lease.  Landlord shall have no
responsibility for or be liable to Tenant for any default, failure or delay on
the part of Prime Landlord in the performance or observance by Prime Landlord of
any of its obligations under the Prime Lease, nor shall such default by Prime
Landlord affect this Sublease or waive or defer the performance of any of
Tenant’s obligations hereunder.  Notwithstanding the foregoing, the parties
contemplate that Prime Landlord shall, in fact, perform its obligations under
the Prime Lease and in the event of any default or failure of such performance
by Prime Landlord, Landlord agrees that it will, upon notice from Tenant, make
demand upon Prime Landlord to perform its obligations under the Prime
Lease.  Landlord shall, upon request of Tenant, permit Tenant, at Tenant's
expense, to the extent allowable under the Prime Lease, to institute and/or
undertake, as applicable, and prosecute an action or proceeding against Prime
Landlord, provided that Tenant shall keep Landlord informed of its actions and
shall not take any action that might give rise to a default under the Prime
Lease.  The services and benefits to be provided by Prime Landlord that Tenant
shall receive include, without limitation, the right of access and building
services described in Section 44.B) of the Prime Lease.  Tenant's right of
access to the Premises shall be solely through the Building entrance, lobby and
elevator bank located on West 19th Street, New York, New York.  In the event
that the Premises is subject to any of the conditions specified in Section 66 of
the Prime Lease that give rise to a right by Landlord to terminate the Prime
Lease, and the forty-five (45) day cure period specified in Section 66 of the
Prime Lease has expired and the condition has not been remedied, then Tenant
shall have the right to terminate this Sublease by giving Landlord ten (10)
days' written notice within three (3) Business Days of the end of such
forty-five (45) day period, and unless such service is restored by Prime
Landlord within such ten (10) day period, this Sublease shall terminate as of
the tenth (10th) day after such notice.

 
15

--------------------------------------------------------------------------------

 

E.           Notwithstanding anything to the contrary in this Sublease, the
parties agree that the benefits provided to Landlord under the following
provisions of the Prime Lease are personal to Landlord and shall not be deemed
to be for the benefit of Tenant: Section 42(A), Section 42(C) with respect to
use of freight elevator for construction and move-in by Landlord, Section 43,
Section 45, Section 47, Section 48 and Section 57.
 
F.           Landlord shall request a non-disturbance and attornment agreement
in favor of Tenant from Prime Landlord and shall request that Prime Landlord
obtain a non-disturbance agreement in favor of Tenant from any other party,
present or future, with a superior position to this Sublease.  Landlord shall
not be obligated to provide any of the foregoing non-disturbance
agreements.  Tenant acknowledges receipt of a copy of the subordination,
non-disturbance and attornment agreement that Landlord obtained from Prime
Landlord's lender upon entering into the Prime Lease.
 
G.           Subject to obtaining the consent of Prime Landlord, Tenant shall
have exclusive access to the telecommunications closet on the tenth (10th) floor
of the Building, provided that Tenant shall safeguard any equipment located
therein.
 
28.          NO WAIVER; CUMULATIVE REMEDIES; EXECUTION AND DELIVERY.
 
A.           No receipt of moneys by Landlord from Tenant after the termination
or cancellation of this Sublease shall reinstate, continue or extend the Term,
or operate as a waiver of the right of Landlord to enforce the payment of Base
Rent or Additional Rent then due, or thereafter falling due, or operate as a
waiver of the right of Landlord to recover possession of the Premises by proper
suit, action, proceeding or remedy.
 
B.           The failure of Landlord or Tenant to enforce any agreement,
condition, covenant or term of this Sublease shall not be deemed to waive or
affect the right of Landlord or Tenant to enforce the same or any other
agreement, condition, covenant or term of this Sublease in the event of a
subsequent default or breach.
 
C.           The receipt by Landlord of Rent with knowledge of the breach of any
of the terms, covenants or conditions of this Sublease shall not be deemed a
waiver of such breach.  The acceptance of any check or payment bearing or
accompanied by any endorsement, legend or statement shall not be deemed an
accord and satisfaction.  No surrender of the Premises by Tenant (prior to the
expiration or termination of this Sublease) shall be valid unless consented to
in writing by Landlord.

 
16

--------------------------------------------------------------------------------

 
 
D.           Tenant, for itself and any and all persons claiming through or
under Tenant, including its creditors, upon the termination of this Sublease or
expiration of the Term in accordance with the terms hereof, or in the event of
entry of judgment for the recovery of the possession of the Premises in any
action or proceeding, or if Landlord shall reenter the Premises by process of
law or otherwise lawfully, hereby waives any right of redemption provided or
permitted by any statute, law or decision now or hereafter in force, and does
hereby waive, surrender and give up all rights or privileges which it or they
may or might have under and by reason of any present or future law or decision,
to redeem the Premises or for a continuation of this Sublease for the Term of
this Sublease after having been dispossessed or ejected therefrom by process of
law after a final, non-appealable order.
 
E.           The rights and remedies given to Landlord in this Sublease are
distinct, separate and cumulative, and no one of them, whether or not exercised
by Landlord, shall be deemed to be in exclusion of any of the others, or of any
rights or remedies otherwise provided at law or in equity.  In addition to the
other remedies in this Sublease provided, Landlord shall be entitled to pursue
the restraint by injunction of the violation or attempted or threatened
violation of any of the terms, covenants or conditions of this Sublease or to a
decree compelling performance of any of such terms, covenants or conditions.
 
F.           This Sublease contains the entire agreement of the parties with
respect to the subject matter hereof, and any prior agreements or
understandings, oral or written, are merged herein.  This Sublease may not be
extended, renewed, terminated or modified, nor may any provision hereof be
waived, except by an instrument in writing executed by the party against whom
enforcement of the same is sought.
 
G.           The submission of any draft of this Sublease to Tenant shall not
constitute an offer to sublease, and neither party shall be bound hereunder
unless and until fully executed counterparts are delivered to both
parties.  This Sublease may be executed in counterparts, each of which shall be
deemed to be an original and all of which shall constitute the same
instrument.  Transmission of a signed copy of this instrument by a party by
facsimile or electronic transmission shall be deemed to be delivery of an
original counterpart.
 
H.           Except as specifically provided in this Sublease, there shall be no
allowance or credit or abatement or diminution of Rent or liability on the part
of Landlord or Prime Landlord by reason of inconvenience, injury or annoyance to
business or otherwise arising from or in connection with the making of any
repairs, alterations, additions or improvements in or to any portion of the
Premises, the Building or the Property.  Notwithstanding the preceding sentence,
if Landlord receives an allowance or credit or abatement or diminution of rent
due under the Prime Lease or liability under the Prime Lease (including, without
limitation, pursuant to Section 66 of the Prime Lease) for a failure to provide
services or utilities or other failure on the part of the Prime Landlord that
occurs during the Term of this Sublease and Tenant suffers the same failure to
provide services or utilities or other failure on the part of the Prime Landlord
that gave rise to the allowance, credit, abatement or diminution of rent due
under the Prime Lease or liability under the Prime Lease that Landlord suffered,
then Tenant shall be entitled to its proportionate share of the same, provided
that the proportionate share shall be determined as a percentage of rent reduced
and not on a dollar basis and provided further that the proportion shall be
determined solely for events occurring during the Term of this Sublease.  For
example, if Landlord receives a 5% rent abatement for a failure by the Prime
Landlord that occurs during the last three months of the Term of the Sublease
and continues thereafter for an additional month, then Tenant shall receive a 5%
abatement in its rental amount for a three month period.

 
17

--------------------------------------------------------------------------------

 
 
I.           Tenant shall, at any time and from time to time, as requested by
Landlord, execute and deliver to Landlord within ten (10) days after receipt of
such request a statement (a) certifying that this Sublease is unmodified and in
full force and effect (or if modified, that same is in full force and effect as
modified and stating the modifications), (b) certifying the dates to which Base
Rent and Additional Rent have been paid, (c) stating whether or not, to the best
knowledge of Tenant, either party is in default in the performance of any of its
obligations under this Sublease, and, if so, specifying each such default of
which Tenant has knowledge, and (d) stating whether or not, to the best
knowledge of Tenant, any condition or event exists which with the giving of
notice or the passage of time, or both, would constitute such a default, and, if
so, specifying each such condition or event.
 
29.          PRIME LANDLORD’S CONSENT.  This Sublease and the obligations of the
parties hereunder are expressly conditioned upon Landlord’s obtaining prior
written consent hereto by Prime Landlord, if such written consent is required
under the Prime Lease.  Tenant shall promptly deliver to Landlord any
information reasonably requested by Prime Landlord (in connection with Prime
Landlord’s approval of this Sublease) with respect to the nature and operation
of Tenant’s business and/or the financial condition of Tenant.  Landlord and
Tenant hereby agree, for the benefit of Prime Landlord, that this Sublease and
Prime Landlord’s consent hereto shall not (a) create privity of contract between
Prime Landlord and Tenant; (b) be deemed to have amended the Prime Lease in any
regard; or (c) be construed as a waiver of Prime Landlord’s right to consent to
any assignment of the Prime Lease by Landlord or any further subletting of
premises leased pursuant to the Prime Lease, or as a waiver of Prime Landlord’s
right to consent to any assignment by Tenant of this Sublease or any
sub-subletting of the Premises or any part thereof.  If Prime Landlord fails to
consent to this Sublease within sixty (60) days after the date of this Sublease,
either party shall have the right to terminate this Sublease by giving written
notice thereof to the other at any time thereafter, but before Prime Landlord
grants such consent.
 
30.          BROKERAGE.  Each party warrants to the other that it has had no
dealings with any broker or agent in connection with this Sublease other than
the Broker as specified in Section l(Q), whose commission shall be paid by
Landlord, and covenants to pay, hold harmless and indemnify the other party from
and against (i) any and all costs (including reasonable attorneys, fees),
expense or liability for any compensation, commissions and charges claimed by
any other broker or other agent with respect to this Sublease or the negotiation
thereof on behalf of such party, or (ii) the costs and expenses of the
indemnified party in connection with any such claim.

 
18

--------------------------------------------------------------------------------

 
 
31.          FORCE MAJEURE.  Landlord shall not be deemed in default with
respect to any of the terms, covenants and conditions of this Sublease on
Landlord’s part to be performed, if Landlord’s failure to timely perform same is
due in whole or in part to any strike, lockout, labor trouble (whether legal or
illegal), civil disorder, failure of power, restrictive governmental laws and
regulations, riots, insurrections, war, shortages, accidents, casualties, acts
of God, acts caused directly by Tenant or Tenant’s agents, employees and
invitees or any other cause beyond the reasonable control of Landlord.  This
Section shall not be applicable, however, if Landlord’s failure timely to
perform creates a default by Landlord under the Prime Lease.
 
32.          BUILDING DIRECTORY SIGNAGE.  Landlord shall make available to
Tenant a proportionate share (based on the size of the Premises as compared to
Landlord's premises under the Prime Lease) of Landlord's rights to the
Building's directory signage granted under the Prime Lease; provided, however,
subject to obtaining Prime Landlord's consent if such consent is required, the
space available to Tenant shall not be less than the space granted to tenants
with similarly sized offices in the Building.  Additionally, Tenant shall be
permitted to place signage, subject to the prior written approval of Prime
Landlord and of Landlord, which approval of Landlord shall not be unreasonably
withheld, in the elevator lobby area on the floor of the Premises, so long as
such signage is in compliance with the Prime Lease (and the rules and
regulations contained therein).
 
33.          REPRESENTATIONS OF TENANT.  Tenant represents to Landlord that,
subject to obtaining the consent of Prime Landlord to this Sublease and the
provisions of any agreement pursuant to which such consent is granted, it has
the power and authority to execute and deliver this Sublease and perform its
obligations hereunder.
 
34.          SUCCESSORS AND ASSIGNS.  The agreements, terms, covenants and
conditions herein shall bind and inure to the benefit of Landlord and Tenant and
their respective successors and assigns.
 
35.          JURY TRIAL WAIVER.  Landlord and Tenant hereby waive trial by jury
in any action or proceeding brought by either of the parties hereto against the
other on any matters arising out of or in any way connected with this Sublease
or Tenant’s use or occupancy of the Premises.
 
36.          GOVERNING LAW.  This Sublease shall be governed by and construed in
accordance with the laws of the State of New York.
 
37.          CONFIDENTIALITY.  From and after the date of this Sublease,
Landlord and Tenant shall maintain the terms and conditions of this Sublease
confidential and, without the other party's prior written consent, shall neither
discuss nor disclose the terms and conditions of this Sublease with any tenant
or occupant of the Building or with any other person, other than (i) the Broker,
(ii) the attorneys who are representing Tenant and Landlord in connection with
this Lease, (iii) Tenant’s and Landlord's accountants and (iv) any proposed
sub-subtenant of the Premises or assignee of this Sublease or proposed assignee
of the Prime Lease or lender providing financing to Tenant or Landlord and only
if and to the extent such other parties listed in clauses (i) to (iv) inclusive
are informed by Tenant or Landlord of the confidential nature of this Sublease
and shall agree to act in accordance with the provisions of this section, or (v)
if required to do so to enforce the terms of this Sublease, or as may otherwise
be required to be disclosed by law or judicial process.

 
19

--------------------------------------------------------------------------------

 

38.          SECURITY DEPOSIT.  To secure the faithful performance by Tenant of
all the covenants, conditions and agreements in this Sublease set forth and
contained on the part of Tenant to be fulfilled, kept, observed and performed
including, but not by way of limitation, such covenants and agreements in this
Sublease which become applicable upon the termination of the same by re-entry or
otherwise, Tenant shall, within ten (10) days after the Prime Landlord consents
to this Sublease, deposit with Landlord a clean, irrevocable one year letter of
credit payable on sight draft issued by a bank reasonably acceptable to Landlord
in the amount specified in Section 1(O) hereof in such form that is reasonably
acceptable to Landlord (the “Letter of Credit”).  The Letter of Credit shall
provide that funds under the Letter of Credit are available to Landlord against
a draft stating that (i) Tenant has defaulted under this Sublease after
expiration of all applicable notice and cure periods, or (ii) the Letter of
Credit is expiring and is not being extended and Landlord has not received from
Tenant a replacement letter of credit within the time period prescribed
below. The Letter of Credit shall provide for automatic one-year extensions of
the term of such Letter of Credit, with the final extension to expire no sooner
than thirty (30) days after the last day of the Term hereof.  At any time that
Tenant is in default under this Sublease beyond any applicable notice and cure
period in the payment of any Base Rent or any other item of rental or for any
sum which Landlord may expend or be required to expend by reason of Tenant’s
default in respect of any of the terms, covenants and conditions of this
Sublease, Landlord shall have the right to draw down a portion of the Letter of
Credit or the entire Letter of Credit, as may be needed by Landlord to cure
Tenant’s default and apply the proceeds or any part thereof in accordance with
the provisions of this Section.  Landlord shall also have the right to draw down
the entire Letter of Credit in the event Landlord receives notice that the date
of expiry of the Letter of Credit will not be extended by the issuing bank and
as of the date of the drawing Landlord has not received from Tenant a
replacement letter of credit within the time period prescribed below, or in the
event a replacement letter of credit, issued in accordance with this Sublease in
form satisfactory to Landlord, is not delivered at least fifteen (15) days
before the expiration of the Letter of Credit which is then held by Landlord, or
in the event the issuer of the Letter of Credit fails to transfer the Letter of
Credit to a transferee of Landlord’s interest as tenant under the Prime Lease
and as sublandlord hereunder within ten (10) Business Days after Landlord has
requested such transfer to be effectuated per the terms of the Letter of
Credit.  If Landlord shall have drawn down the Letter of Credit and applied all
or a portion thereof in accordance with the terms of this Section, then Tenant
shall deposit with Landlord, within three (3) days after notice from Landlord,
an amount of cash sufficient to bring the balance of the cash then being held by
Landlord under this Section to the amount of the then required Security
Deposit.  If Tenant shall fully and faithfully comply with all of the terms,
provisions, covenants and conditions of this Sublease, Landlord shall return the
Letter of Credit to Tenant within thirty (30) days after the Expiration Date (or
sooner termination of the Term hereof) and after delivery of possession of the
Premises to Landlord in the condition required hereunder.  Notwithstanding any
provision to the contrary herein, the Security Deposit shall be reduced from the
amount set forth in Section 1(O) by the amount of $49,116.66 ("Reduction
Amount") on each of the following dates (each, a "Reduction Date") (i) the first
day of the month after the month in which the first anniversary of the Rent
Commencement Date occurs, (ii) the first day of the month after the month in
which the second anniversary of the Rent Commencement Date occurs, and (iii) the
first day of the month after the month in which the third anniversary of the
Rent Commencement Date occurs, provided and upon the condition that on each of
the Reduction Dates, (x) this Sublease shall be in full force and effect, (y)
Tenant shall not then be in default hereunder beyond any applicable notice and
cure period, and (z) there has been no uncured default during the previous
twelve (12) month period (collectively, the "Reduction Conditions").  If Tenant
is not entitled to reduce the Security Deposit as of a particular Reduction Date
due to Tenant's failure to satisfy the Reduction Conditions upon a Reduction
Date, then such Reduction Date and each succeeding Reduction Date shall be
extended by twelve (12) months.

 
20

--------------------------------------------------------------------------------

 
 
39.          FREIGHT ELEVATOR.  Landlord shall pay the charges imposed by the
Prime Landlord for the Tenant to use the freight elevator on a non-exclusive
basis during normal business hours (if such use during normal business hours is
permitted by the Prime Landlord) or after normal business hours for up to twelve
(12) hours to permit Tenant to move into the Building.
 
Tenant shall permit access to Landlord through the Premises in the event that
Landlord must use the freight elevator in order to receive a shipment of bulky
equipment that does not fit in the elevator serving Landlord's
premises.  Landlord shall give prior notice to Tenant of such need for access,
shall minimize interference with the conduct of Tenant's business, shall
reimburse Tenant for any reasonable third party costs incurred by Tenant as a
result of damage to the Premises resulting from the permission granted to
Landlord under this paragraph and shall indemnify and hold harmless Tenant from
any liability resulting therefrom.
 
40           HVAC.  Tenant acknowledges that the Prime Landlord is obligated to
supply heat to the Premises pursuant to the Prime Lease during the hours
specified in the Prime Lease.  Tenant shall have a thermostat to control when
the air-conditioning system for the Premises is on and the temperature to which
the air is cooled.  Tenant acknowledges that it is the Tenant's obligation to
pay the cost of electricity to operate the air-conditioning system.

 
21

--------------------------------------------------------------------------------

 


The parties have executed this Sublease the day and year first above written.
 
EPSILON DATA MANAGEMENT LLC
 
By: 
 
Name:
Title:
 
INTERCLICK, INC.
 
By: 
 
Roger Clark, Chief Financial Officer

 
 
S-1

--------------------------------------------------------------------------------

 

EXHIBIT A


FLOOR PLAN


 
A-1

--------------------------------------------------------------------------------

 

EXHIBIT B


WORK AGREEMENT
 
Landlord and Tenant hereby covenant and agree as follows:
 
ARTICLE I
LANDLORD’S WORK
 
Subject to obtaining the consent of the Prime Landlord, Landlord, at its
expense, shall furnish, install and perform in the Premises, all of the work
(“Landlord’s Work”) shown on the layout plan (the “Preliminary Plan”) annexed to
this Lease as Exhibit B-1 which consists of constructing a demising wall and
associated mechanical, electrical, plumbing, fire alarm and fire protection work
needed to provide work space for Tenant in the Premises and to separate the
Premises from the remainder of the floor occupied by Landlord, performance of
life safety related work to demise the Premises, relocation of telephone and
data installations to separate installations previously used by Landlord from
those to be used by Tenant, construction of a handicapped accessible bathroom
and installation of a reception station created with modular furniture adjacent
to the entrance to the Premises near 19th Street.  Within ten (10) days of the
date of execution of this Sublease, Tenant shall furnish Landlord with all the
information necessary to enable Landlord to prepare final working drawings for
Landlord’s Work (the “Plans”) and Landlord’s rendition of a reasonable estimate
of the cost of Landlord’s Work and any Additional Work (as hereinafter
defined).  Landlord shall submit the Plans for Tenant’s approval, which approval
shall not be unreasonably withheld and which approval shall be deemed given if
not denied by Tenant in writing within five (5) Business Days after Landlord’s
submission of the Plans to Tenant.  If Tenant shall object to any part of the
Plans, such objections shall be made in a writing given by Tenant to Landlord
within such five (5) Business Day period, which objections shall be set forth in
such notice in sufficient detail to enable Landlord to modify such Plans in
order to make them acceptable to Tenant.  Tenant shall respond to such revised
plans within three (3) Business Days and Tenant’s approval thereof shall be
deemed given if not denied by Tenant in writing within said (3) Business Day
period.  Notwithstanding anything contained herein to the contrary, Landlord’s
cost and expenses incurred with respect to Landlord’s Work, Additional Work, the
costs of permits, filing fees and Landlord’s expediter, architect, engineer and
related professionals, shall not exceed $450,000.00 (“Landlord’s Maximum Work
Cost”).  Tenant shall pay all costs and expenses in excess of Landlord’s Maximum
Work Cost, including without limitation, costs for construction during overtime
hours if requested by Tenant, upon demand and as otherwise directed by
Landlord.  Such costs and expenses shall be additional rent.
 
Tenant may, in its discretion, request Landlord to have Landlord's contractors
work overtime hours, and Landlord shall use commercially reasonable efforts to
have the contractors expedite construction on an overtime basis in order to
reach the Substantial Completion Date more quickly.  Tenant acknowledges that,
as a result of incurring overtime charges, the cost of Landlord's Work,
Additional Work and the cost of permits, filing fees and Landlord's expediter,
architect, engineer and related professionals will increase and it is more
likely that Landlord's costs will exceed Landlord's Maximum Work Cost by a
greater amount than would have otherwise been the case if Tenant had not
requested Landlord to have the contractors work overtime hours.

 
B-1

--------------------------------------------------------------------------------

 



In the event that Tenant begins occupancy of the Premises before Landlord
completes Landlord's Work, Tenant shall grant access to Landlord and Landlord's
contractors and architects, shall permit Landlord to store construction
equipment and supplies on the Premises and shall comply with Landlord's safety
directives.
 
Landlord shall use commercially reasonable efforts to cause the Prime Landlord
to have the building systems or portions of building systems that are the
responsibility of Prime Landlord to repair and maintain under the Prime Lease be
in good working order on the Commencement Date.
 
ARTICLE II
ADDITIONAL WORK
 
If Tenant shall request Landlord to perform additional work in the Premises or
to substitute for any item or quantity of work forming part of Landlord’s Work,
which causes Landlord’s Work to exceed Landlord’s Maximum Work Cost, such
request shall be deemed to be Additional Work (hereinafter “Additional Work”)
and Tenant shall pay to Landlord the actual costs incurred by Landlord in excess
of Landlord’s Maximum Work Cost for all aspects of the Additional Work,
including labor, materials, overtime, permits, filing fees and Landlord's
expediter, architect, engineer and related professionals.  Landlord shall
estimate reasonably the cost of the Additional Work depicted on the Plans or
requested by Tenant and advise Tenant of such estimate (the “Plan Based
Estimate”) and Tenant shall either promptly withdraw its request for all or part
of the Additional Work so estimated or pay to Landlord, prior to the
commencement of Landlord’s Work or the Additional Work, the Plan Based Estimate,
which payment shall be reconciled by Landlord and Tenant upon the completion of
the Additional Work.  If Tenant fails to withdraw such request within five (5)
Business Days of receiving such estimate, Tenant shall be deemed to have
approved such Additional Work and estimated cost therefor.  Landlord shall have
the right to demand payment of such estimated cost by Tenant (to the extent such
estimated cost exceeds Landlord's Maximum Work Cost) prior to commencing the
Additional Work.
 
ARTICLE III
TENANT’S AUTHORIZED AGENT(S)
 
Any architect or designer acting for or on behalf of Tenant shall be deemed an
agent of Tenant duly authorized to bind and act for Tenant in all respects.

 
B-2

--------------------------------------------------------------------------------

 


ARTICLE IV
TENANT’S DELAY; ADVANCEMENT OF COMMENCEMENT DATE
 
If there is a delay: (i) in submission of the Plans to Tenant for its approval
due to the failure of Tenant to (a) timely provide all of the information
required by Landlord to cause such Plans to be prepared, (b) timely provide
Landlord with a notice sufficiently detailing Tenant’s objections to the Plans
in order to enable Landlord to modify such Plans in order to make them
acceptable to Tenant or (c) otherwise cooperate in the preparation of the Plans;
(ii) in the Substantial Completion Date, due to any act or omission of Tenant,
its contractors, subcontractors, architects, space designers, agents or
employees, including, without limitation, delays in submission of information or
giving authorizations or approvals in accordance with the time periods set forth
above; or (iii) resulting from Tenant’s request for Landlord to make changes in
Landlord’s Work, to perform Additional Work or if Tenant requests revisions to
the Plans (any of the foregoing being called a “Tenant’s Delay”), then the
Substantial Completion Date shall be deemed to have occurred on the date the
Premises would have been available but for the duration of such Tenant’s Delays
aforesaid.
 
If the Landlord's Work has not been substantially completed, other than
punchlist items (the "Finish Date") by the eighty-fourth (84th) day after the
later of (i) the date that Landlord commences the Landlord's Work, or (ii) the
date that Prime Landlord consents to this Sublease, the Landlord's Work and the
Additional Work (the "Work Commencement Date"), subject to extension for events
of force majeure or Tenant's Delay, then the Rent Commencement Date shall be
extended two (2) days for each day after such eighty-fourth (84th) day until the
Finish Date occurs with respect to Landlord's Work.  If the Finish Date for
Landlord's Work has not occurred by the one hundred twelfth (112th) day after
the Work Commencement Date (subject to extension for events of force majeure or
Tenant's Delay), then Tenant shall have the right to terminate this Sublease by
providing written notice to the Landlord.  Within ten (10) days following such
termination, Landlord shall return the Security Deposit and prepaid rent, if
any, to Tenant.
 
ARTICLE V
ENTRY BY TENANT
 
In the event Tenant shall desire to make any installations (herein called
“Tenant’s Installations”) which are not to be made by Landlord for Tenant, the
following shall apply:
 
On condition that such Tenant’s Installations will not require any structural
change, and further provided that all Landlord’s Work and Additional Work
required to be made by Landlord therein shall have reached a point with respect
to which, in Landlord’s sole judgment, exercised in good faith, the making of
Tenant’s Installations will not delay or hamper Landlord in the completion of
Landlord’s Work or any Additional Work, Tenant may enter the Premises for the
purpose of making Tenant’s Installations subject, however, to the applicable
provisions concerning Alterations of the Sublease to which this Work Agreement
is annexed.  The foregoing shall include access by Tenant’s telephone, cable and
other information technology contractors.


Prior to the date that Landlord completes Landlord's Work, any entry by Tenant
in or on the Premises shall be at Tenant’s sole risk.  Tenant’s Installations
shall be completed free of all liens and encumbrances.
 
B-3

--------------------------------------------------------------------------------


 
In the event Tenant or any agent or contractor of Tenant shall enter upon the
Premises or any other part of the Building, Tenant agrees to indemnify and save
Landlord and Prime Landlord free and harmless from and against any and all
claims whatsoever arising out of said entry or any work performed by such
contractor, except if such damage or injury was caused by the gross negligence
or willful misconduct of Landlord or its employees, agents and/or
contractors.  Tenant’s agents, contractors and their employees shall comply with
the rules, regulations and requirements of Building management for the
performance of work and coordination of said agents, contractors and their
employees so as to avoid the intrusion into the operation of the Building and
the business operation of other tenants.
 
Tenant has informed Landlord that Tenant desires to make the following Tenant's
Installations at Tenant's cost:
 
1.           Perform duct work in the telecommunications closet on the tenth
(10th) floor of the Property ("Network Closet") so that the duct shall be on its
own zone;
 
2.           Change the air duct in the Network Closet so that air blows down to
the front of the racks;
 
3.           Install fiber conduit in the Network Closet;
 
4.           Install two 30 amp services in Network Closet;
 
5.           Divide current training room into two separate conference rooms.
 
Subject to (i) obtaining Prime Landlord's consent to the above Tenant's
Installation to the extent such consent is required and (ii) Tenant performing
Tenant's Installations in accordance with this Sublease, including this Work
Agreement and applicable laws and regulations, Landlord hereby consents to the
Tenant's Installations described in items 1 through 4 above.

 
B-4

--------------------------------------------------------------------------------

 


EXHIBIT B-1


LAYOUT PLAN


 
B-5

--------------------------------------------------------------------------------

 


EXHIBIT C


FURNITURE INVENTORY

 
C-1

--------------------------------------------------------------------------------

 